Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a memristive structure comprising a biomaterial layer comprising protein nanowires and at least two electrodes in operative arrangement with the biomaterial layer such that an applied voltage induces conductance memristive switching within the biomaterial layer in order to mimic an action-potential input to a biological neuron (claim 1 & 24).
Additionally, prior arts fail to disclose that such protein nanowires of the bacterium G. sulfurreducens material (claim 31), and that a biomaterial comprising protein nanowires, the protein nanowires comprising a structure assembled from protein monomers having an amino acid sequence selected from the group consisting of SEQ ID NOs.: 1-33 and combinations thereof (claim 32), and that an applied voltage induces conductance switching at a switching voltage of about 20- 150 mV to such biomaterial (claim 33), and that said biomaterial and electrodes arranged in a vertical structure, the vertical structure comprising at least two layered electrodes separated by an insulating layer, the biomaterial at least partially surrounding the layered electrodes  (claim 34).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827